            CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 1 of 14



                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MINNESOTA


Timothy J. Clancy, and Nicole L. Clancy,
and Clancy’s on Island Lake Inc d/b/a
Vacationaire Resorts and Clancy’s                                             CASE NO.: 18-cv-2249-JRT-LIB
Restaurant and Bar on Island Lake,

                             Plaintiffs,
                                                                              PLAINTIFFS’
v.                                                                            MEMORANDUM OF LAW
                                                                              IN OPPOSITION TO
Vacationaire Estates, Inc., and the Donald L. and                             MOTION TO DISMISS
Sandra S. Flamm Community Property Trust,
and Donald L. Flamm, and Eric Phillip Flamm,
and Dena Ann Flamm, and Daniel Russ Elsey,
and Craig Bingen, and Todd Joel Jungwirth,
and Richard Joseph Jungwirth,

           Defendants.
____________________________________________/

              The plaintiffs, through their counsel of record, oppose the Defendants’ Motion to

Dismiss Plaintiffs’ Complaint filed on September 20, 2018, based on the following

argument and citation of authority.

                                                               INTRODUCTION

              The plaintiffs have brought a civil claim under the Racketeer Influenced and

Corrupt Organizations Act based not upon an issue of real property law addressed by the

state court, but upon the defendants’ wrongful acts during the pendency of that dispute.1

Plaintiffs’ claims are based on injury suffered as a result of the concerted efforts of the

defendants to ruin their business and drive them off of their property because they
                                                            
1
  The plaintiffs also have asserted separate state-law claims over which this court has
supplemental jurisdiction.
                                                                    1 
 
            CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 2 of 14



asserted a claim adverse to the defendants in a real property dispute that has since been

litigated in state court. The complaint includes a description of the real property dispute

under the heading of “background” (see page four of the complaint), while differentiating

the allegations supporting the plaintiffs’ claims with the heading “conduct upon which

plaintiffs’ claims are based” (see page eight of the complaint). The defendants argue that

the resolution of the real property issues precludes this action. Nothing in the decisions of

the state court justifies the conduct of the defendants, and therefore their motion to

dismiss should be denied.

                                                               ARGUMENT

              The complaint contains properly-pleaded claims for violation of the civil RICO

statute, tortious interference with prospective economic advantage, nuisance, trespass,

and defamation. The motion to dismiss notes that one named defendant is deceased and

requests dismissal on that basis. The appropriate remedy is substitution of the defendant’s

estate as a defendant per Rule 25(a)(1). Application of the proper standards in reviewing

the complaint will result in denial of the defendants’ motion.2

              In deciding a motion to dismiss under Rule 12(b)(6), a court assumes all facts in

the complaint to be true and construes all reasonable inferences from those facts in the

light most favorable to the complainant. Morton v. Becker, 793 F.2d 185, 187 (8th Cir.

1986). In doing so, however, a court need not accept as true wholly conclusory

allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999),
                                                            
2
   Local Rule 7.1(c)(3)(B) prohibits raising new grounds for relief in the reply
memorandum. Accordingly, consideration of the plaintiffs’ motion should be limited to
the issues raised in the memorandum filed with the motion to dismiss.
                                                                  2 
 
      CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 3 of 14



or legal conclusions drawn by the pleader from the facts alleged, Westcott v. City of

Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). A court deciding a motion to dismiss may

consider the complaint, matters of public record, orders, materials embraced by the

complaint, and exhibits attached to the complaint. See Porous Media Corp. v. Pall Corp.,

186 F.3d 1077, 1079 (8th Cir. 1999).

       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” will not pass muster

under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 556.

       The defendants have argued that the plaintiffs’ RICO claim is subject to the

heightened pleading requirements of Rule 9(b), which requires pleading with particularity

the circumstances surrounding fraud or mistake. The plaintiffs’ claims are not based on

allegations of fraud or mistake, and there is no Rule of Civil Procedure that requires a

heightened pleading standard for RICO cases. The defendants argue, however, that “the

Eighth Circuit and District of Minnesota city to Crest Const. II, Inc. v. Doe for the

proposition that the 9(b) requirement applies to all RICO claims as well as for …those

that sound in fraud.” The defendants’ statement suggests an interpretation of the Crest

                                             3 
 
      CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 4 of 14



Construction opinion that runs afoul of the Supreme Court’s holding that “[a]

requirement of greater specificity for particular claims is a result that must be obtained by

the process of amending the Federal Rules, and not by judicial interpretation.”

Swierkiewicz v. Sorema NA, 534 US 506, 515 (2002). This court should not accept the

defendants’ invitation to impose stricter pleading standards on RICO claims that do not

sound in fraud.

       I. THE COMPLAINT COMPLIES WITH RULE 8

       The complaint contains factual allegations that provide the grounds for relief on

the claims identified in the complaint. The defendants argue that the complaint fails to

specify the claims asserted, while quoting portions of the complaint that specifically list

the asserted claims. They then argue that the complaint fails to provide a formulaic

recitation of the elements of the asserted claims, while correctly citing authority that

formulaic recitation of the elements fails to satisfy the pleading standard. Those

arguments fail to support the defendants’ motion.

       II. COLLATERAL ESTOPPEL IS INAPPLICABLE TO THE CLAIMS
       ASSERED IN THE COMPLAINT

       The defendants argue that “any claims based on the premise that Plaintiffs have a

property interest in the parking lot or Icon Drive should be dismissed.” They do not

identify which claims should be dismissed on this basis. The claims asserted by the

plaintiffs are based on the conduct of the defendants during the course of a dispute over

property rights, but are not based on the disputed property rights. As correctly cited by

the defendants, collateral estoppel bars re-litigation of an issue that is identical to one in a


                                               4 
 
            CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 5 of 14



prior adjudication. All Finish Concrete, Inc. v. Erickson, 899 N.W.2d 557 (Minn.App.

2017). There is no identity of issues, however, between this case and the case litigated in

state court. Accordingly, collateral estoppel does not provide a basis for dismissal.

              III. VACATIONAIRE ESTATES, INC., IS NOT ENTITLED TO DISMISSAL
              ON ITS AFFIRMATIVE DEFENSE OF THE INDIVIDUALS’ LACK OF
              AUTHORITY TO ACT ON ITS BEHALF

              The defendants advocate dismissal of all claims against Vacationaire Estates, Inc.,

based on the argument that Vacationaire Estates, Inc., is not liable for the actions of its

members.3 Necessary to the defendants’ argument is a finding that the members’ actions

were ultra vires. That is an affirmative defense. See, e.g., Gethsemane Lutheran Church

v. Zacho, 104 N.W.2d 645 (Minn. 1960); also, Rehn v. Fischley, 557 N.W.2d 328, 332-

33 (Minn. 1997). A properly-pleaded complaint is not required to anticipate and avoid

every potential affirmative defense. Levin v. Miller, 763 F.3d 667, 671 (7th Cir. 2014)

(holding that neither Iqbal nor Twombly suggest a departure from the holding in Gomez v.

Toledo, 446 U.S. 635, 640 (1980), that complaints need not anticipate affirmative

defenses). The defendants’ assertion of an affirmative defense that does not appear on the

face of the complaint cannot be the basis for granting their motion to dismiss.

              IV. THE ALLEGATIONS OF THE COMPLAINT ARE SUFFICIENT TO
              PROPERLY PLEAD THE RICO CLAIM

              The complaint sufficiently pleads a claim for relief under the civil RICO statute

that meets the requirement of Rule 8 of the Federal Rules of Civil Procedure. As

                                                            
3
  Plaintiffs do not assert a RICO claim against Vacationaire Estates, Inc., because
Vacationaire Estates, Inc., is the RICO enterprise. (See paragraphs 84 and 85 of the
complaint).
                                                               5 
 
      CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 6 of 14



discussed in greater detail above, the court should not accept the defendants’ invitation to

impose a stricter pleading standard for this RICO claim that is not based on allegations of

fraud. To do so would contravene the Supreme Court’s holding that “[a] requirement of

greater specificity for particular claims is a result that must be obtained by the process of

amending the Federal Rules, and not by judicial interpretation.” Swierkiewicz v. Sorema

NA, 534 US 506, 515 (2002).

       The defendants accuse the plaintiffs of attempting to convert an ordinary civil

dispute into a RICO case (see page 36 of the defendants’ memorandum of law). The

complaint makes clear, however, that this is not an ordinary civil dispute. This is not a

case in which the RICO statute is being used as a “tool for everyday fraud cases brought

against respected and legitimate enterprises.” Sedima at 499 (internal quotations omitted).

This is a case involving classic organized crime-style tactics involving threats of

violence, use of firearms, and intentional acts creating a risk of serious physical injury for

the purpose of harming a legitimate business. The RICO claim is focused on the

defendants’ conduct, and nothing in the orders entered in the state-court litigation

stemming from the matters set forth in the “background” section of the complaint

diminishes the egregiousness and criminality of the defendants’ conduct.

       A claim under the Racketeer Influenced and Corrupt Organizations Act has four

essential elements: (1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity. Crest Const. II, Inc. v. Doe, 660 F.3d 346, 353 (8th Cir. 2011).




                                              6 
 
       CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 7 of 14



        A. CONDUCT OF THE DEFENDANTS

        The individual defendants, while engaged in the activities described in the

complaint, participated in Vacationaire Estate’s affairs. Defendants correctly state that

“[l]iability under §1962(c) extends only to those persons associated with or employed by

an enterprise who conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity.” Handeen v. Lemaire, 112

F.3d 1339, 1347 (8th Cir. 1997) (emphasis added here). The defendants then use out-of-

context statements of the Handeen court to argue that there exists a requirement that a

RICO defendant direct or control the enterprise. That was not the holding of Handeen,

which analyzed whether a defendant-attorney was the attorney for the enterprise or part

of the RICO enterprise and held that “[t]he polestar is the activity in question, not the

defendant’s status.” Id. at 1349. The Supreme Court’s holding in Reves v. Ernst & Young

that

       An enterprise is “operated” not just by upper management but also by lower

       rung participants in the enterprise who are under the direction of upper

       management. An enterprise also might be “operated” or “managed” by others

       “associated with” the enterprise who exert control over it as, for example, by

       bribery.

       ******

       [Section] 1962(c) cannot be interpreted to reach complete “outsiders” because

       liability depends on showing that the defendants conducted or participated in

       the conduct of the “enterprise's affairs,” not just their own affairs. Of course,

                                              7 
 
      CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 8 of 14



     “outsiders” may be liable under § 1962(c) if they are “associated with” an

     enterprise and participate in the conduct of its affairs — that is, participate in

     the operation or management of the enterprise itself.

Reves at 184-85. The complaint contains sufficient allegations of the individual

defendants’ participation in the conduct of the affairs of Vacationaire Estates.

       B. THE ENTERPRISE

       “To establish liability under § 1962(c) one must allege and prove the existence of

two distinct entities: (1) a ‘person’; and (2) an ‘enterprise’ that is not simply the same

‘person’ referred to by a different name.” Cedric Kushner Promotions, Ltd. v. King, 533

U.S. 158, 161 (2001). The complaint contains allegations that all of the individual

defendants had been members of Vacationaire Estates, Inc. (hereafter “Vacationaire

Estates”), a corporation and an association under the common interest community laws of

Minnesota, by virtue of ownership of cabins located on real property owned by

Vacationaire Estates (paragraphs 13-20 of the complaint). Accordingly, it is a legal entity

rather than an association-in-fact enterprise. For purposes of RICO claims, the enterprise

can be a corporation while the defendants are employees or owners of the corporation. Id.

at 163. The defendants’ analysis of the elements of an association-in-fact enterprise, and

its arguments based on that analysis, are unnecessary because the “association-in-fact”

analysis inapplicable to this case. This element is satisfied by the existence of

Vacationaire Estates as the enterprise.




                                             8 
 
      CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 9 of 14



       C. PATTERN OF CONDUCT

       The complaint contains sufficient allegations of a pattern of conduct by the

defendants. “RICO defines a ‘pattern of racketeering activity’ as ‘requir[ing] at least two

acts of racketeering activity’ occurring within certain time frames.” Diamonds Plus, Inc.

v. Kolber, 960 F.2d 765, 769 (8th Cir. 1992). However, the court explained further that

two acts without more are insufficient,

     [T]he concept of a “pattern” requires proof that the racketeering predicates are

     related, and that they amount to or pose a threat of continued criminal activity.

     A relationship between predicate acts exists when the acts are similar in

     method, purpose, and result. Continuity may be demonstrated by proving a

     series of related predicates extending over a substantial period of time.

     Continuity also exists if the predicate acts or offenses are part of an ongoing

     entity’s regular way of doing business, thereby constituting a threat of causing

     continuous harm in the future. Ultimately, the existence of a pattern is a

     question of fact.

Diamonds Plus, Inc. v. Kolber, 960 F.2d at 769 (internal quotations and citations

omitted).

       The complaint alleges at paragraph one a “nearly two-year pattern of terroristic

actions, terroristic threats, acts of violence, and threats of violence by the Defendants.”

Some of the specific acts are detailed in paragraphs 47 through 72 of the complaint.




                                            9 
 
           CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 10 of 14



Paragraph sixty-five of the complaint alleges that the conduct continued to the “present”.4

The Eighth Circuit Court of Appeals has held that a district court was “clearly correct” in

holding that conduct over “an approximately two year span” constituted a pattern of

racketeering activity. Id. at 769. The nearly two years of the plaintiffs’ suffering is

substantial enough to satisfy this element.

              D. RACKETEERING ACTIVITY

              The complaint contains allegations of threats of violence against the plaintiffs,

implied threats of violence through violence to others associated with the plaintiffs,

threats and attempts to inflict damage to property, and threats and attempts to harm the

plaintiffs’ business for the purpose of forcing the plaintiffs to abandon their claim to a

property interest in real property.5 This meets the definition of “racketeering activity” for

purposes of a RICO claim.

              Racketeering activity is defined as “any act or threat involving murder,

kidnapping, gambling, arson, robbery, bribery, extortion … which is chargeable under

State law and punishable by imprisonment for more than one year”, or “any act which is

indictable under any of the following provisions of title 18, United States Code: …

section 1951 (relating to interference with commerce, robbery, or extortion).” 18 U.S.C.

§1691 (1). Section 609.27 of the Minnesota Statutes prohibits the making of a threat to do

                                                            
4
  The complaint is dated July 31, 2018.
5
  At the time of the defendants’ racketeering activity, the parties’ respective interests in
the disputed real property were in dispute and had not yet been decided until entry of the
state court order dated September 13, 2018. Based on the history of the litigation over the
property, and the amount of time and money spent to litigate that dispute, the value of the
property was significant.
                                                               10 
 
           CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 11 of 14



bodily harm, to inflict damage to the property of the person threatened or another, or to

unlawfully injury a business and thereby causes another against the other’s will to do any

act or forbear doing a lawful act. Although the complaint may not plead with particularity

the lawful acts that the plaintiffs forbore as a result of the defendants’ threats of violence

combined with displays of weapons and discharge of firearms, the allegations of the

complaint permit the inference that by their very nature the defendants’ threats caused the

plaintiffs to take extra precautions and forebear from any activity that would bring them

in contact with the defendants where such contact was avoidable. Only the inappropriate

heightened pleading standard advocated by the defendants would require such specific

allegations to avoid dismissal. At this stage, the plaintiffs need only allege enough facts

to raise a reasonable expectation that discovery will reveal evidence to support the claim.6

              V. THE PLAINTIFFS HAVE STANDING TO ASSERT THE RICO CLAIM
              BECAUSE THE PLAINTIFFS’ BUSINESS WAS INJURED AS A RESULT OF
              THE RICO VIOLATION

              The Plaintiffs have sufficiently alleged a drop in revenues resulting from the

defendants’ actions giving rise to the RICO claim. Although the defendants refer to them

as “threadbare”, the complaint alleges loss of revenue. The allegation that the restaurant

was busy during a specific period of time – even if “extremely busy” – does not merit

dismissal for failure to allege injury to business. It is an obvious inference from the

allegations of the complaint that a hospitality business that relies on customers enjoying

their experience while visiting the plaintiffs’ restaurant, supper club, resort, or motel
                                                            
6
  Although a complaint need not contain “detailed factual allegations,” it must contain
facts with enough specificity “to raise a right to relief above the speculative level.” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                                               11 
 
     CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 12 of 14



would suffer a drop in sales when the customers witness the threatening, violent, vulgar,

and dangerous conduct of the defendants.

       VI. THE COMPLAINT PROPERLY PLEADED THE STATE LAW CLAIMS

       Each of the state law claims is properly pleaded in the complaint. The state court

order does not require dismissal of the state law claims. At best, the state court’s decision

provides a potential affirmative defense to some of the state law claims. For example, the

defendants could argue that the ultimate determination of property rights provide a

justification for their conduct giving rise to the state law claim of tortious interference

with prospective economic advantage. Justification exists where the defendant asserts in

good faith a legally protected interest of his own. Kjesbo v. Ricks, 517 N.W.2d 858, 588

(Minn. 1994). "Ordinarily, whether interference is justified is an issue of fact, and the test

is what is reasonable conduct under the circumstances." Id. Nothing in the state court’s

order or in the allegations of the complaint supports dismissal of the state law claims on

the affirmative defense of justification.

       A. NUISANCE

       The defendants correctly reproduced the text of Minn.Stat. §561.01, which does

not support their argument. Regardless of ownership of the disputed real property, the

defendants’ conduct interfered with the plaintiffs’ use of their own property. Late-night

gunfire on an adjacent parcel fits the definition of “[a]nything which is offensive to the

senses … so as to interfere with the comfortable enjoyment of life or property.” So do the

threats and vulgar language described in the complaint. This claim is properly pleaded.



                                             12 
 
     CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 13 of 14



       B. DEFAMATION

       The statements set forth in page two of Exhibit F and Exhibits G through J, are

defamatory because they are false statements communicated to the general public that

tend to harm the reputation of the plaintiffs in their business. They are not opinion, as

argued by the defendants, because they capable of being proven true or false and are

reasonably interpreted as stating actual facts. See Milkovich v. Lorain Journal Co., 497

U.S. 1, 20 (1990). Exhibit F states that the plaintiffs are aggressive people and implies

that they are dangerous to the point that the sheriff’s protection is necessary. The

statements contained in Exhibit G through I make factual statements regarding

undercooked food and food served at unsafe temperatures. The statements contain facts

that are provable as true or false. The danger of consuming undercooked food makes it

nearly certain that those statements harm the reputation of the plaintiffs in their business.

Exhibit J contains statements accusing the plaintiffs of engaging in harassment and

inducing their customers to threaten the author. It is a statement of fact to the public that

alleges potentially criminal conduct and tend to harm the reputation of the plaintiffs.

       C. TORTIOUS         INTERFERENCE            WITH    PROSPECTIVE         ECONOMIC
       ADVANTAGE

       The Minnesota Supreme Court reaffirmed its longstanding recognition of the tort

of tortious interference with prospective economic advantage in Gieseke ex rel.

Diversified Water Diversion, Inc. v. IDCA, Inc., 844 N.W.2d 210 (Minn. 2014). That case

did not address a motion to dismiss for failure to state a claim upon which relief can be

granted. The court did hold that “a plaintiff must specifically identify a third party with


                                             13 
 
     CASE 0:18-cv-02249-JRT-LIB Document 26 Filed 10/11/18 Page 14 of 14



whom the plaintiff had a reasonable probability of a future economic relationship.” Id. at

221-22. It did not, however, make that a pleading requirement. The Federal Rules of Civil

Procedure do not require specific identification to be pleaded to survive a motion to

dismiss. The reasonable inference that the plaintiffs had customers who may have

become returning customers had they not been frightened by the defendants’ gunfire

should be sufficient for the claim to survive the defendants’ motion to dismiss.

Identification of specific customers can be provided through discovery or in response to a

motion for summary judgment.



       WHEREFORE the Plaintiffs respectfully request that the Court deny the

Defendants’ motion to dismiss and order the defendants file an answer to the complaint

within fourteen days of the order.


                                                 KIRSCHER LAW FIRM, PA
Dated: October 11, 2018.
                                         By:     s/ Bradley Kirscher
                                                 Bradley Kirscher (MN Bar No. 0318528)
                                                 Attorney for the Plaintiffs
                                                 2489 Rice Street, Suite 121
                                                 Roseville, MN 55113
                                                 T: (651) 209-8440 / F: (866) 880-6386
                                                 brad@kirscherlawfirm.com




                                           14 
 
